United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 19-1215
                        ___________________________

                               Nathan Gale Woods

                       lllllllllllllllllllllPlaintiff - Appellant

                                          v.

          Andrew Saul, Commissioner, Social Security Administration

                       lllllllllllllllllllllDefendant - Appellee
                                      ____________

                    Appeal from United States District Court
                 for the Western District of Missouri - St. Joseph
                                 ____________

                          Submitted: October 17, 2019
                            Filed: October 22, 2019
                                 [Unpublished]
                                ____________

Before LOKEN, WOLLMAN, and KELLY, Circuit Judges.
                         ____________

PER CURIAM.

      Nathan Gale Woods appeals the district court’s1 affirmance of a decision
denying him disability insurance benefits and supplement security income. We find

      1
      The Honorable M. Douglas Harpool, United States District Judge for the
Western District of Missouri.
that substantial evidence supports the administrative law judge’s (ALJ’s)
determination that Woods’s speech apraxia was not disabling. See Gann v. Berryhill,
864 F.3d 947, 950-51 (8th Cir. 2017) (reviewing de novo district court’s decision
affirming denial of benefits; where substantial evidence on record as whole supports
ALJ’s decision, this court will affirm).2 We also find no abuse of discretion in the
district court’s denial of Woods’s requests for counsel, see Patterson v. Kelley, 902
F.3d 845, 849-50 (8th Cir. 2018) (pro se litigants have no constitutional or statutory
right to counsel in civil case; summarizing relevant criteria for determining whether
counsel should be appointed); or in the court’s denial of Woods’s request for recusal,
see Dossett v. First State Bank, 399 F.3d 940, 953 (8th Cir. 2005) (adverse judicial
rulings rarely constitute valid basis for recusal). The judgment is affirmed.
                         ______________________________




      2
       On appeal, Woods does not address the other impairments he identified as
disabling. See Hacker v. Barnhart, 459 F.3d 934, 937 n.2 (8th Cir. 2006)
(abandonment of issue).

                                         -2-